Schultheis, J.
(dissenting) — The majority opinion recognizes that the public disclosure of William Pupo’s general performance evaluations that do not concern specific instances of misconduct or specific instances of his public job performance, is presumed to be highly offensive to his privacy, within the meaning of RCW 42.17.255.1 agree with that conclusion. However, I disagree -with the majority’s determination that the public, nonetheless, has a legitimate concern in access to those evaluations.
The majority carves out an exception in Mr. Pupo’s situation because his position as City Manager “is not like that of other public employees.” Majority, at 457. My concern with this approach is that it singles out one type of job and gives the public carte blanche access to the performance evaluations of the employee who holds that job. While a city manager functions in the public eye, so do many other government employees, including police chiefs, city attorneys, and school superintendents. I think the public’s legitimate concern in their job performance is served by giving it access to evaluations that concern specific instances of their public job performance, as stated in Dawson v. Daly, 120 Wn.2d 782, 845 P.2d 995 (1993). I do not think it is served by disclosure of general performance evaluations.
A city manager’s morale, like that of any other public employee, would suffer if his or her performance evalúa*459tions were freely available. The result could be a reduction in the quality of his or her job performance. Indeed, this effect may be more likely in these high-profile positions. In such cases, the employee’s ability to do his job depends, to a certain extent, on the public’s perception of how well he does it. Specifically, in managing the city and its resources, the confidence, support and cooperation of the city’s business people and others can be critical to a city manager’s ability to lead. If those people are privy to routine evaluations of the city manager, that information may have an adverse effect on their confidence and support, and result in a consequent detriment to the city and to the public’s interest in the efficient operation of government. As set forth in Dawson, 120 Wn.2d at 798, it is not reasonable to “[r]equir[e] disclosure where the public interest in efficient government could be harmed significantly more than the public would be served by disclosure[.]” In such cases, the public concern is not legitimate. Id.
For these reasons, I would reverse the superior court’s judgment and uphold the City’s refusal of the plaintiffs request for Mr. Pupo’s performance evaluations.